



Exhibit 10.2.2
SECOND AMENDMENT
TO
AMENDED AND RESTATED
ON-SITE PRODUCT SUPPLY AGREEMENT




This Second Amendment to Amended and Restated On-Site Product Supply Agreement
(this “Second Amendment”) is entered into effective as of October 1, 2017 (the
“Second Amendment Effective Date”) by and between Linde LLC, a Delaware limited
liability company and the successor in interest to Linde, Inc. (hereinafter
called “Linde”), and Coffeyville Resources Nitrogen Fertilizers, LLC, a Delaware
limited liability company (hereinafter called “Coffeyville Resources”).


Linde and Coffeyville Resources are parties to the Amended and Restated On-Site
Product Supply Agreement dated as of June 1, 2005, as amended by the First
Amendment to Amended and Restated On-Site Product Supply Agreement dated as of
October 31, 2008 (the “Agreement”), and the parties desire to amend the
Agreement as provided in this Second Amendment. Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms by the
Agreement.


The Agreement shall be amended as of the Second Amendment Effective Date as set
forth below:


1.Oxygen Production Nomination. Section 3(b) of the Agreement is amended to add
the following:


“(iv)    Linde shall deliver (A) low pressure gaseous Oxygen Product at an
instantaneous flow rate, nominated by Coffeyville Resources, up to 60,000 scf
per hour (maximum instantaneous flow rate at 14.3 psia and 105°F dry bulb and
78°F wet bulb and cooling water at 85°F) and (B) high pressure gaseous Oxygen
Product at the instantaneous flow rate, nominated by Coffeyville Resources, up
to the balance of the gaseous Oxygen Product delivery rate (i.e., 1,618,700 scf
per hour minus Low Pressure gaseous Oxygen Product at maximum instantaneous flow
rate at 14.3 psia and 105°F dry bulb and 78°F wet bulb and cooling water at
85°F).


Coffeyville Resources’ initial nomination, as of the Second Amendment Effective
Date, for low pressure gaseous Oxygen Product and high pressure gaseous Oxygen
Product is 60,000 scf per hour and 1,558,700 scf per hour, respectively.
Coffeyville Resources may change its nomination by providing Linde not less than
seventy two (72) hours prior written notice.”


2.Paragraph II A and B of Exhibit A is amended and restated to read as follow:


“A.
Gaseous Oxygen Product: up to 1,618,700 scf per hour (maximum instantaneous flow
rate at 14.3 psia and 105°F dry bulb and 78°F wet bulb and cooling water at
85°F)



B.
Low Pressure (70± 5 psig) gaseous Oxygen Product to Refinery: up to 60,000 scf
per hour (maximum instantaneous flow rate at 14.3 psia and 105°F dry bulb and
78°F wet bulb and cooling water at 85°F)



High Pressure (850± 10 psig) gaseous Oxygen Product: balance (i.e., 1,618,700
scf per hour minus Low Pressure gaseous Oxygen Product at maximum instantaneous
flow rate at 14.3 psia and 105°F dry bulb and 78°F wet bulb and cooling water at
85°F)”


3.Exhibit G. Section I of Exhibit G is amended to replace the words “high
pressure gaseous Oxygen Product from the output of the Linde Plant at
instantaneous flow rates not exceeding 1,588,700 scf per hour, low pressure
gaseous Oxygen Product at instantaneous flow rates not exceeding 30,000 scf per
hour,” with the words “high pressure gaseous Oxygen Product and low pressure
gaseous Oxygen Product at instantaneous flow rates not exceeding the applicable
rates set forth in Section II of Exhibit A,”.





--------------------------------------------------------------------------------







4.Ratify Agreement. Except as otherwise specifically provided to the contrary in
this Second Amendment, all of the provisions of the Agreement shall continue in
full force and effect in accordance with their express terms. The Agreement as
amended hereby, constitutes the entire agreement between the parties with
respect to the subject matter hereof, and supersedes all prior or
contemporaneous representations, understandings, agreements, communications, or
purchase orders between the parties, whether written or oral, relating to the
subject matter hereof.


5.Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which will be deemed to be an original, and all of which
together will constitute one instrument. The signature pages to this Second
Amendment may be exchanged by facsimile.    




IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
Second Amendment Effective Date.


Linde LLC
Coffeyville Resources Nitrogen Fertilizers, LLC






By: /s/ Robert J. Capellman            
Name: Robert J. Capellman
Title: Senior Vice President






By: /s/ Bill White            
Name: Bill White
Title: EVP, Marketing and Operations








